Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150471                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150471
                                                                    COA: 315843
                                                                    Wayne CC: 12-008623-FC
  TARA LAVETTE SULLIVAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 28, 2014
  judgment of the Court of Appeals is considered and, in lieu of granting leave to appeal,
  we REVERSE in part the judgment of the Court of Appeals, and we REMAND this case
  to the Wayne Circuit Court to determine whether the court would have imposed a
  materially different sentence under the sentencing procedure described in People v
  Lockridge, 498 Mich. 358, 388-389 (2015). On remand, the trial court shall follow the
  procedure described in Part VI of our opinion. If the trial court determines that it would
  have imposed the same sentence absent the unconstitutional constraint on its discretion, it
  may reaffirm the original sentence. If, however, the trial court determines that it would
  not have imposed the same sentence absent the unconstitutional constraint on its
  discretion, it shall resentence the defendant. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2016
         s0414p
                                                                               Clerk